Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claims 1-20 are pending in the application (Preliminary amendment filed 12/20/2019).

Priority
This application is a 371 of PCT/EP2018/066610 filed 06/21/2018. This application claims foreign priority to 10 2017 006 025.8 filed 06/27/2017, under 35 U.S.C. 119(a)-(d). The certified copy of the priority document has been filed in the instant application. 

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1-20 are rejected under 35 U.S.C. 112, first paragraph, as failing to comply with the written description requirement.  The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor(s), at the time the application was filed, had possession of the claimed invention. 
The instant claims are directed to a multicomponent fiber comprising at least one first fiber component and at least one second fiber component wherein the first and second fiber component are selected from the group consisting of polysaccharides and polysaccharide derivatives, method of preparation of the multicomponent fiber and textile fabric comprising the multicomponent fiber.
The MPEP states that for a generic claim, the genus can be adequately described if the disclosure presents a sufficient number of representative species that encompass the genus.  See MPEP § 2163.  If the genus has a substantial variance, the disclosure must describe a sufficient variety of species to reflect the variation within that genus.  See MPEP § 2163.  Although the MPEP does not define what constitutes a sufficient number of representative species, the courts have indicated what does not constitute a representative number of species to adequately describe a broad genus.  In Gostelli, the courts determined that the disclosure of two chemical compounds within a subgenus did not describe that subgenus.  In re Gostelli, 872, F.2d at 1012, 10 USPQ2d at 1618.  Furthermore, for a broad generic claim, the specification must provide adequate written description to identify the genus of the claim.  In Regents of the University of California v. Eli Lilly & Co. the court stated:
"A written description of an invention involving a chemical genus, like a description of a chemical species, 'requires a precise definition, such as by structure, formula, [or] chemical name,' of the claimed subject matter sufficient to distinguish it from other materials." Fiers, 984 F.2d at 1171, 25 USPQ2d 1601; In re Smythe, 480 F.2d 1376, 1383, 178 USPQ 279, 284985 (CCPA 1973) ("In other cases, particularly but not necessarily, chemical cases, where there is unpredictability in performance of certain species or subcombinations other than those specifically enumerated, one skilled in the art may be found not to have been placed in possession of a genus ...") Regents of the University of California v. Eli Lilly & Co., 43 USPQ2d 1398. 

Additionally, in Carnegie Mellon University v. Hoffman-La Roche Inc., Nos. 07-1266, -1267 (Fed. Cir. Sept. 8, 2008), the Federal Circuit affirmed that a claim to a genus described in functional terms was not supported by the specification’s disclosure of species that were not representative of the entire genus.  
            The Guidelines for Examination of Patent Applications under the 35 USC § 112, first paragraph, “Written Description” Requirement”, published at Federal Register, Vol. 66, No. 4, pp. 1099-1111 outline the method of analysis of claims to determine whether adequate written description is present.  The first step is to determine what the claim as a whole covers, i.e., discussion of the full scope of the claim.  Second, the application should be fully reviewed to understand how applicant provides support for the claimed invention including each element and/or step, i.e., compare the scope of the claim with the scope of the description.  Third, determine whether the applicant was in possession of the claimed invention as a whole at the time of filing.  This should include the following considerations:  (1) actual reduction to practice, (2) disclosure of drawings or structural chemical formulas, (3) sufficient relevant identifying characteristics such as complete structure, partial structure, physical and/or chemical properties and functional characteristics when coupled with a known or disclosed correlation between function and structure, (4) method of making the claimed invention, (5) level of skill and knowledge in the art and (6) predictability of the art.  For claims 1-20, each of these factors has been considered, with the most relevant factors discussed below.  For each claim drawn to a genus, each of these factors is to be considered to determine whether there is disclosure of a representative number of species that would lead one skilled in the art to conclude that applicant was in possession of the claimed invention.  Where skill and knowledge in the art is high, adequate written description would require fewer species to be disclosed than in an art where little is known; further, more species would need to be disclosed to provide adequate written description for a highly variable genus.
First, what do the claims as a whole cover?  Claims 1 and 11 are drawn to a multicomponent fiber comprising at least one first fiber component and at least one second fiber component wherein the first and second fiber component are selected from the group consisting of polysaccharides and polysaccharide derivatives and to textile fabric using the composition of claim 1. Claim 12 is drawn to a method of using the multicomponent fiber of claim 1. Claim 13 is drawn to a method of making the multicomponent fiber. 
Second, how does the scope of the claims compare to the scope of the disclosure?  The genus polysaccharides and polysaccharide derivatives are broader than what is supported in the disclosure.  The specification as originally filed teaches only carboxymethyl cellulose, hydroxypropyl cellulose, sulfoalkyl cellulose and cellulose (for non-ionic polysaccharide; paras 0024-0025).
Third, the factors need to be considered, with the most relevant factors discussed below.
Reduction to Practice:  The method reduced to practice in the instant specification shows a multicomponent fiber wherein the polysaccharides used are carboxymethyl cellulose as first component and cellulose as the second component (paras 0060-0061).
Level of Skill in the Art and Knowledge in the Art:  The level of skill in the art is one having experience in synthesis.  Applicants' disclosure of a multicomponent fiber wherein the polysaccharides used are carboxymethyl cellulose as first component and cellulose as the second component is not representative of the use of a polysaccharide and polysaccharide derivative as broadly encompassed by the claim recitations.  
Disclosure of Drawings or Structural Chemical Formulas: The only disclosure reduced to practice is combination of carboxymethyl cellulose and cellulose. The specification, at paragraphs 0023-0026, teaches some examples of derivatives of cellulose. However, the recitations, polysaccharide, polysaccharide derivatives and non-ionic polysaccharides encompass several compounds with different chemical compositions, structures and properties. 
Having analyzed the claims with regard to the Written Description guidelines, it is clear that the specification does not disclose representative examples for the multicomponent fiber comprising at least one first fiber component and at least one second fiber component wherein the first and second fiber component are selected from the group consisting of polysaccharides and polysaccharide derivatives, method of preparation of the multicomponent fiber and textile fabric comprising the multicomponent fiber and the other products as instantly claimed.  Thus, one of ordinary skill in the art would be led to conclude that Applicants were not in possession of the claimed invention at the time the application was filed. 


The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-20 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 1 recites derivatives. Paragraphs 0023-0026 teaches some examples of derivatives of cellulose. However, a definition is not seen. The metes and bounds as to what all are encompassed by the term derivatives is unclear. This also applies to claims 6, 9, 13, 16 and 17.
Claim 1 requires multicomponents and also further recites ‘or’. The recitation of ‘or’ means that either the first or the second component is present. Clarification is needed in this and all other claims in which ‘or’ is recited.
A broad range or limitation together with a narrow range or limitation that falls within the broad range or limitation (in the same claim) may be considered indefinite if the resulting claim does not clearly set forth the metes and bounds of the patent protection desired. See MPEP § 2173.05(c). In the present instance, claim 9 recites the broad recitation cellulose derivatives, and the claim also recites cellulose ethers, carboxymethyl cellulose, hydroxypropyl cellulose and/or sulfoalkyl cellulose which is the narrower statement of the range/limitation. The claim(s) are considered indefinite because there is a question or doubt as to whether the feature introduced by such narrower language is (a) merely exemplary of the remainder of the claim, and therefore not required, or (b) a required feature of the claims.
Claim 3 recites test solution A. The recitation is seen at para 0010 in the specification. However, limitations from the specification cannot be carried over to the claims. The claim should recite what test solution A comprises.
Claim 10 recites Markush language and further recites comprising and recites only cellulose. It is not clear what applicant intends. 
Regarding claim 11, the phrase "for example" renders the claim indefinite because it is unclear whether the limitation(s) following the phrase are part of the claimed invention.  See MPEP § 2173.05(d). Claim 11 also recites and/or non-woven fabric comprising staple fiber non-woven fabric. This recitation is not clear as to what is intended. 
Claim 12 is drawn to a method of using the multicomponent fiber of claim 1 but does not recite the steps required for making the recited products. Claim 12 also recites a method of use. It is not clear what applicant intends.
Claims 2, 4-5, 7-8, 14-15 and 18-20, which depend from a rejected base claim that is unclear/indefinite are also rendered unclear/indefinite and are rejected for the same reasons. All claims which depend from an indefinite claim are also indefinite. Ex parte Cordova, 10 U.S.P.Q. 2d 1949, 1952 (P.T.O. Bd. App. 1989).

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-8, 12-14, 18 and 19 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Miraftab et al (US 2014/0227370 A1) as evidenced by Marlett et al (WO 2005/116087 A1).
Miraftab et al teaches a multicomponent fiber comprising sodium alginate and psyllium (paras 0018-0021; the multicomponent fiber of claim 1). There is no chemical crosslinking of the two components (as in claim 2). The fiber enlarges in water and saline (para 0023; as in claim 3 and part of claim 7). Since the multicomponent fiber is produced using a solution containing the sodium alginate and psyllium via a spinneret (para 0021). The two components are in a mixed phase as in claims 4-5. This also meets the limitation of claim 6 (multifiber component obtained by common dissolution) and the limitation of claims 18 and 19. The elongation at break is 7.1-11.45 (Example 3 at para 0029; as in claim 7). The ratio of the two components is in the range recited in claim 8. The fiber of Miraftab is used as a wound dressing (Title, para 001; as in claim 12).
Miraftab teaches a method of making the multicomponent fiber wherein the two components are dissolved in a solvent and the solution is fed into a spinneret to produce the multicomponent structure. The extruded fibers are washed and passed through acetone -water mixture and then dried (Example 2 at para 0028). This constitutes the precipitating and washing steps. This teaching reads on claim 13. There is no chemical crosslinker used as in claim 14.
According to Marlett et al psyllium is comprised of gel forming polysaccharides (Title, page 1, para 0004; page 4, para 0014).
Therefore, Miraftab et al anticipates claims 1-8, 12-14, 18 and 19.

Claim(s) 1-12, 16-20 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Qin et al (US 2005/0101900 A1).
Qin et al teaches a multicomponent fiber comprising alginate and carboxymethyl cellulose (Example 1 para 0017-0018, 0027; as in claims 1, 9, 10). The two components are mixed n water and extruded via a spinneret (para 0018; as in claim 6-common dissolution). There is no chemical crosslinking (as in claim 2). The two components are also in a mixed phase (as in claims 4-5). Since the components used (alginate and carboxymethyl cellulose) are the same as instantly claimed the fiber should have the properties recited in claims 3, 7, 16, 17 and 20. The multicomponent fiber is extruded by common dissolution of the two components. Therefore, it should form entanglements and/or looping networks with one another as in claims 18 and 19. The ratio of the two components used in example 1 falls within the range recited in claim 8. Non-woven wound dressings were formed from the multicomponent fiber (para 0019; as in claims 11-12).


Conclusion
Pending Claims 1-20 are rejected


Any inquiry concerning this communication or earlier communications from the examiner should be directed to GANAPATHY KRISHNAN whose telephone number is (571)272-0654. The examiner can normally be reached M-F 8.30am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Shaojia Jiang can be reached on 571-272-0627. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/GANAPATHY KRISHNAN/Primary Examiner, Art Unit 1623